Citation Nr: 0209505	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the right shoulder.

(The issue of entitlement to service connection for residuals 
of a shell fragment wound to the back is the topic of a 
future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.  His awards and decorations include the Combat 
Infantryman Badge (CIB).  

This appeal arose from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Waco Texas Regional 
Office (RO).  The RO inter alia, denied the veteran's claim 
for entitlement to service connection for a shell fragment 
wound to right shoulder. 

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1996, a transcript of which has been 
associated with the claims file.

In July 1998, after adjudicating other issues then pending on 
appeal, the Board of Veterans' Appeals (Board) remanded the 
issues of entitlement to service connection for residuals of 
shell fragment wounds to the back and right shoulder to the 
RO for additional development and adjudicative actions.  

In March 2002 the RO most recently affirmed the 
determinations previously entered, and returned the case to 
the Board for further appellate review.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a shell 
fragment wound to the back pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  A right shoulder disability to include as resulting from 
shell fragment wounds was not shown in service or noted on a 
January 1946 physical examination report for separation from 
active service.

2.  Post service reported right shoulder arthritis was not 
disabling to a compensable degree during the first post 
service year.

3.  The probative, competent medical evidence of record 
establishes that the right shoulder disability first noted 
more than forty years following separation from service is 
without an etiologic link or nexus with any incident of 
active service to include a SFW injury.  


CONCLUSION OF LAW

Residuals of a shell fragment wound of the right shoulder 
were not incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b)(1), 5107 (West 
1991 & Supp. 2002);  38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records including a January 1946 
separation physical examination report are silent for a shell 
fragment wound to the right shoulder.  At separation physical 
examination the right shoulder was normal.  The list of all 
significant wounds and injuries was reported as "none."

The postservice record is silent for a right shoulder 
disability until the 1990's.  The private and VA medical 
evidence prior to that time is silent for any pertinent right 
shoulder problems. 

In October 1996 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He claims that during active service he was hit by 
bomb fragments in the right shoulder. 

A March 1998 private x-ray report shows a slightly elevated 
right humeral heard which may or may not impinge on the 
rotator cuff.  No other gross abnormalities were seen.  
Pertinent impression was right rotator cuff may or may not be 
injured.  

A March 1999 special VA orthopedic examination report shows 
the medical specialist reviewed the veteran's claims file and 
service medical records.  Following a review of the record 
and examination findings the examiner opined that the 
findings relating to the right shoulder diagnosed as 
glenohumeral arthrosis and probable rotator cuff tear were 
not caused by injuries during service.  

The subsequently dated VA treatment records through 
approximately mid 2000 are silent for any additional 
pertinent findings.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active service, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001).

The United States Court of Appeals for Veterans claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247,253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (2001).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2001); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issue on appeal.  

Also, the Board recognizes that during the appeal period this 
case was previously remanded by the Board in July 1998, for 
additional development of the record, and to provide the 
veteran an adequate special orthopedic VA examination with 
opinion in connection with his claim. 

Importantly, the Board notes that in a February 2002 
Supplemental Statement of case the RO noted that the 
veteran's claim was considered in light of the Veterans 
Claims Assistance Act of 2000.

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
include the veteran's service medical records, post service 
clinical evidence, a transcript of a hearing before a hearing 
officer at the RO in October 1996 an a special VA orthopedic 
examination report of March 1999 with opinion regarding the 
issue on appeal.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

The RO fully considered and has applied and satisfied the 
duties to notify and assist in its adjudication of the 
veteran's claim. 


Service connection

The Board notes that the mainstay of the veteran's argument 
is that he incurred a chronic right shoulder disability as a 
result of shell fragment wounds in combat service.  The Board 
recognizes that the veteran without question rendered 
difficult and honorable combat service.

While there is no official record of shell fragment wounds of 
the right shoulder, accepting his assertions as establishing 
an injury to his right shoulder in accordance with 38 
U.S.C.A. § 1154, the Board points out that the service 
medical records regarding his period of service and, most 
significantly, his examination for separation from active 
duty are entirely silent for any complaint or finding of a 
right shoulder disability, however diagnosed, which is 
unlikely given the magnitude of the severity of his claimed 
right shoulder injury.  



In fact, a clinical evaluation of the right shoulder at 
separation from service including inspection of the bones, 
joints, muscles and skin was normal.  Importantly, the Board 
notes that at the time of the separation examination in 
January 1946, a time more proximate with the alleged shell 
fragment wound injury of the right shoulder than when he 
first filed his present claim in the 1990's, the veteran 
essentially denied any medical history of orthopedic wounds.  
In fact the examination report showed "none" for any 
identifiable wounds and injuries.  

The postservice record is absent any pertinent right shoulder 
findings until the 1990's, many years following separation 
from active service.  Importantly, the Board notes that the 
stated purpose of the March 1999 special VA orthopedic 
examination was to focus on the identification of residuals 
of a right shoulder disability with nexus to service 
including a shell fragment wound injury.

Significantly, the record shows that following a review of 
the veteran's claims file and examination findings, the 
medical specialist opined that the findings suggestive of a 
right shoulder disability diagnosed as rotator cuff tear and 
glenohumeral arthrosis were not related to injury in service.  

The record is without competent medical evidence 
demonstrating an etiologic link or nexus between the right 
shoulder disability, variously diagnosed, as first shown many 
years postservice with any incident of service including a 
shell fragment wound injury. 

In accordance with 38 U.S.C.A. § 1154(b), the Board accepts 
that the veteran's testimony establishes the occurrence of 
some injury to the right shoulder.  However, he is still not 
competent to provide the required nexus between an inservice 
injury and any current right shoulder disability; this 
requires competent medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

There is no competent medical evidence supporting an 
etiologic relationship or link between any present right 
shoulder abnormality as first clinically and objectively 
demonstrated more than 40 years following separation from 
active service, with any incident therein or chronic 
residuals thereof.

As a right shoulder disability, however diagnosed, with nexus 
to active service is not shown by the evidence of record, the 
third requirement for a grant of service connection is not 
shown.  See Hickson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a shell 
fragment wound to the right shoulder.  See Gilbert, supra. 


ORDER

Entitlement to service connection for residuals of a shell 
fragment wound to the right shoulder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

